Case: 09-31000     Document: 00511044397          Page: 1    Date Filed: 03/08/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 8, 2010

                                     No. 09-31000                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



BRIAN LEWIS; DIANA LEWIS,

                                                   Plaintiffs–Appellants
v.

BOBBY JINDAL; KIP HOLDEN; OFFICE OF THE PARISH ATTORNEY;
RACHEL PITCHER MORGAN, Commissioner; JANICE CLARK, Judge;
PATRICIA WILTON, Lawyer, Attorney General’s Office; BRIDGET
DENICOLA, Lawyer, Attorney General’s Office; DAVID G SANDERS,
Lawyer, Attorney General’s Office,

                                                   Defendants–Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:09-CV-405


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Brian and Diana Lewis appeal the district court’s dismissal of their
lawsuit against multiple Louisiana state officials.               Appellants sought the
commencement of criminal action against various parties involved in a state



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31000    Document: 00511044397      Page: 2    Date Filed: 03/08/2010

                                  No. 09-31000

court civil rights case which Diana Lewis filed. Appellants claim that the state
judge and defendants lied under oath in the state court case and should be
criminally prosecuted for perjury.       Appellants allege that Appellees are
responsible for ensuring that the judge and defendants in the state court case
are prosecuted for their prevarications. We affirm the district court’s judgment
dismissing this case as frivolous.
      Appellants sued Governor Bobby Jindal, Baton Rouge Mayor Kip Holden,
and the Office of the Parish Attorney seeking an order compelling them to
prosecute various parties involved in the state court case. The magistrate judge
granted Appellants’s motion to proceed in forma pauperis. The magistrate judge
found Appellants’s claims frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) because
they alleged no constitutional violations by the defendants, and because
Appellants had no constitutional right to commence criminal proceedings on
their own.   Appellants then added Rachel Pitcher Morgan, the Nineteenth
Judicial District Court Commissioner; Judge Janice Clark; and Patricia Wilton,
Bridget Denicola, and David G. Sanders, lawyers in the Attorney General’s
office, as defendants. Appellants did not make any allegations against these
defendants. The magistrate judge recommended dismissal and the district court
adopted the magistrate’s recommendations before service of process and before
any defendant filed an answer.
      Under 28 U.S.C. § 1915(e)(2)(B)(i), the court may dismiss an in forma
pauperis complaint as frivolous when it lacks an arguable basis in law or fact.
Hutchins v. McDaniels, 512 F.3d 193, 195 (5th Cir. 2007) (citing Black v. Warren,
134 F.3d 732, 734 (5th Cir. 1998)). The court may dismiss the claim “‘before
service of process or before the filing of the answer’ as long as certain safeguards
are met.” Brewster v. Dretke, 587 F.3d 764, 767 (5th Cir. 2009) (quoting Ali v.
Higgs, 892 F.2d 438, 440 (5th Cir. 1990)). We review such dismissals for abuse
of discretion. Id.

                                         2
   Case: 09-31000    Document: 00511044397      Page: 3    Date Filed: 03/08/2010

                                  No. 09-31000

      To assert a claim under § 1983, a “plaintiff must assert the violation of a
federal right, not merely a violation of federal law.” Blessing v. Freestone, 520
U.S. 329, 340 (1997) (citing Golden State Transit Corp. v. Los Angeles, 493 U.S.
103, 106 (1989)). “The § 1983 remedy encompasses violations of rights secured
by federal statutory as well as constitutional law.” Equal Access for El Paso, Inc.
v. Hawkins, 509 F.3d 697, 702 (5th Cir. 2007) (citing Maine v. Thiboutot, 448
U.S. 1, 4 (1980)). “A plaintiff must establish that the defendant was either
personally involved in the deprivation or that his wrongful actions were causally
connected to the deprivation.” James v. Tex. Collin County, 535 F.3d 365, 373
(5th Cir. 2008) (citing Anderson v. Pasadena Indep. Sch. Dist., 184 F.3d 438, 443
(5th Cir. 1999)).
      Appellants have not cited any federal statutes or constitutional rights that
would entitle them to force Louisiana authorities to criminally prosecute those
involved in their civil rights lawsuit. It is well-settled that the decision whether
to file criminal charges against an individual lies within the prosecutor’s
discretion, and private citizens do not have a constitutional right to compel
criminal prosecution. See United States v. Batchelder, 442 U.S. 114, 124 (1979)
(discussing prosecutorial discretion); Linda R.S. v. Richard D., 410 U.S. 614, 619
(1973) (finding that a citizen lacks standard to contest prosecutorial policies
“when he himself is neither prosecuted nor thereatened with prosecution”)
(citations omitted); see also Oliver v. Collins, 914 F.2d 56, 60 (5th Cir. 1990)
(“Contrary to Oliber’s contention, he does not have a constitutional right to have
someone criminally prosecuted.”). Therefore, it is clear that Appellants’s claims
have no arguable basis in law.
      Appellants’s claims also lack any arguable basis in fact.            In fact,
Appellants do not bring any factual allegations against Appellees personally or
allege that any of their actions caused the deprivation of any rights. See James,
535 F.3d at 373.     Because Appellants’s complaint is entirely devoid of an

                                         3
  Case: 09-31000    Document: 00511044397     Page: 4   Date Filed: 03/08/2010

                                 No. 09-31000

arguable basis in law or fact, we find that the district court did not abuse its
discretion by dismissing Appellants’s lawsuit as frivolous.
      AFFIRMED.




                                       4